

QUICK ACTION CLOSING FUND
GRANT AGREEMENT


PART I


Signatory Page


Grantee: ___Inuvo, Inc._______
Grant Control: #QACF 200823
 
 
Grant Amount: __$1,750,000________
Activity Type: Multi-Activity
 
 
 
 
GRANTOR
GRANTEE
 
 
Arkansas Economic Development Commission
Name: Inuvo, Inc.
900 W. Capitol, Ste. 400
Address: 1111 Main St., #208
Little Rock, AR 72201
Conway AR 72033
Phone: (501) 682-1121
Phone:





1.
This grant agreement which is comprised of this signature page (Part I), the
General Terms and Conditions (Parts II), the Scope of Grant and Special
Conditions (Part III), and the attached budget (hereinafter all referred to as
the “Grant Agreement”) is entered into by the Arkansas Economic Development
Commission, Grantor, and Inuvo, Inc., the Grantee, for the purpose of providing
funds to the Grantee to undertake economic development projects which support
private sector job creation opportunities pursuant to Act 510 of 2007 and its
successors. The Grantee agrees to initiate and complete an economic development
project in accordance with the terms of this Grant Agreement.



2.
The Grantee further warrants it will conduct and administer the grant in
accordance with this agreement and all applicable State laws and regulations.





ARKANSAS ECONOMIC DEVELOPMENT
INUVO, INC.
     COMMISSION
 
 
 
 
 
BY:
BY:
 /s/ Michael J. Gaines
 /s/ Richard Howe
Michael J. Gaines
Richard Howe
Deputy Director
Executive Chairman and CEO
 
 
 
 
1/25/2013
1/25/2013
Date
Date







BH

1



--------------------------------------------------------------------------------



PART II
GENERAL TERMS AND CONDITIONS


In consideration of the general terms and conditions hereinafter contained, the
Grantor and the Grantee agree as follows:


1. COMPENSATION AND METHOD OF PAYMENT. The Grantor will utilize a grant request
for payment procedure and will authorize the Grantee to draw up to
$__1,750,000______ against a grant award through the State Treasury, consistent
with all fiscal requirements stipulated herein. The Grantee may request and
receive authorized grant funds by submitting appropriate forms and
documentation, subject to approval by the Grantor, evidencing eligible
expenditures incurred by the Grantee while undertaking approved project
activities in accordance with this Grant Agreement and the Grant Reimbursement
Agreement attached to this agreement. These expenses must be identified by line
item categories, which correspond to the line item categories in this grant’s
budget. Requisitions will be mailed to the Grantor, and the Grantor will review
and approve the requisitions before issuing payment to the Grantee.


It is understood that the Grantor will honor requests for payment and disburse
funds only to the extent that funds have been released to Grantor, therefore
consistent with the requirements of the General Accounting and Budgetary
Procedures Law, the Revenue Stabilization Law and any other applicable fiscal
control laws and regulations promulgated by the Arkansas Department of Finance
and Administration.


2. LEGAL AUTHORITY. By signing this Grant Agreement signature page, the Grantee
certifies that it possesses legal authority to accept grant funds and to execute
the project described in this Grant Agreement. This act of signing will also
certify that the Grantee will comply with all parts of this Grant Agreement.


3. WAIVERS. No conditions or provisions of this Grant Agreement may be waived
unless approved by the Grantor, in writing.


4. SPECIAL CONDITIONS. The Grantee will comply with all special conditions and
attachments incorporated herein to this Grant Agreement. Compliance approval and
clearance of special conditions will be given by the Grantor in writing after
receipt and review of evidence of compliance from the Grantee. Official
notification of a special condition and the Grantor's approval and/or clearance
of special conditions must be retained by the Grantee in its files.


5. FINANCIAL MANAGEMENT AND ACCOUNTING. The Grantee will establish and maintain
a financial management and accounting system, which conforms to generally
accepted accounting principles.


6. ALLOWABLE COSTS. All costs necessary to carry out the eligible activities in
the project must be consistent with scope of work and budget set forth in this
Grant Agreement.


7. AMENDMENTS AND MODIFICATIONS. The Grantor will consider project amendments if
they are necessitated by actions beyond the control of a Grantee. If
necessitated by events beyond the control of either party, the Grantee may
request or the Grantor may require an amendment or modification of the Grant
Agreement. However, such amendment or modification will not take effect until
approved, in writing, by both the Grantor and Grantee. The Grantee must sign and
return the amendment to the Arkansas Economic Development Commission within
three days, or such other reasonable amount of time as circumstances may
require, not to exceed five (5) business days. The Grantee must request prior
approval for all amendments or modifications. Amendments will not be approved
which would materially alter the circumstances under which the grant was
originally funded.



2



--------------------------------------------------------------------------------



8. RECORD KEEPING. The Grantee agrees to keep such records as the Grantor may
reasonably require that are pertinent to the grant and work undertaken as part
of the project contemplated by this Grant Agreement and the Grant Reimbursement
Agreement.


9. ACCESS TO RECORDS. The Grantor and duly authorized officials of the State
will have full access and the right to examine any pertinent documents, papers,
records, and books of the Grantee which involve transactions related to this
Grant Agreement. The Grantee's contract with other persons or organizations must
specifically provide for the Grantor's access to documents as provided herein.


10. REPORTS. The Grantee, at such times and in such forms as the Grantor may
reasonably require, will furnish the Grantor with such periodic reports as it
may request pertaining to the activities undertaken pursuant to this Grant
Agreement, the costs and obligations incurred in connection therewith, and any
other matters covered by this Grant Agreement.


11. OBLIGATIONS REGARDING THIRD PARTY RELATIONSHIPS. The Grantee will remain
fully obligated under the provisions of the Grant Agreement notwithstanding its
designation of any third party or parties for the undertaking of all or any part
of the project described herein. Any subcontractor who is not the Grantee will
comply with all lawful requirements of the Grantee necessary to ensure that the
project is carried out in accordance with the provisions of this Grant
Agreement. Failure to comply will result in sanction upon Grantee,
engineer/architect, contractor, or sub-contractors. This sanction will result in
the Arkansas Economic Development Commission not working with said persons, for
a period of not less than one year or more than five years and/or a suspension
of existing funding.


The Grantee shall secure all such services in accordance with applicable State
law and the provisions of this Grant Agreement.


12. CONFLICT OF INTEREST. No officer or employee of the Grantor, no member,
officer, or employee of the Grantee or its designees or agents, no member of the
governing body of the jurisdiction in which the project is undertaken or located
and no other official of such locality or localities who exercises any functions
or responsibilities with respect to the project during his tenure, will have any
personal or pecuniary gain or interest, direct or indirect, in any contract or
subcontract, or the proceeds thereof, for work to be performed in connection
with the project assisted under this agreement. The Grantee will incorporate, or
cause to incorporate, in all such contracts or subcontracts a provision
prohibiting such interest pursuant to the purpose of this provision. The Grantor
reserves the right to waive certain provisions of this clause in the event of a
situation once justified as unavoidable by the Grantee, and approved by the
Grantor which necessitates such a waiver.


13. POLITICAL ACTIVITY. No portion of the funds provided hereunder will be used
for any partisan political activity or to further the election or defeat of any
candidate for public office or influence the approval or defeat of any ballot
issue.


14. NOTICES. The Grantee will comply with all public notices or notices to
individuals required by applicable State laws.


15. PROHIBITION AGAINST PAYMENTS OF BONUS OR COMMISSION. The assistance provided
under this Grant Agreement will not be used in payment of any bonus or
commission for the purpose of obtaining approval of the application for such
assistance or any other approval or concurrence under this Grant Agreement.


16. TERMINATION BY MUTUAL AGREEMENT. This Grant Agreement may be terminated, in
whole or in part, prior to the completion of project activities when the
Grantor, the Grantee, and any other benefitting entity determine in writing
signed by the parties that continuation is not feasible or would not produce
beneficial results commensurate with the further expenditure of funds. In the
event of such

3



--------------------------------------------------------------------------------



termination by mutual agreement, the Grantee will not incur new obligations for
the terminated portion after the effective date, and will cancel as many
outstanding obligations as possible, and the Grantor will make funds available
to the Grantee to pay for allowable expenses incurred before the effective date
of termination.


17. TERMINATION FOR CAUSE. If the Grantee fails to comply with the material
terms of the Grant Agreement, or fails to use the grant for only those purposes
set forth herein, the Grantor may:


(a) Suspend Grant Payments - After notice to the Grantee, suspend the grant and
withhold any further payment or prohibit the Grantee from incurring additional
obligations of grant funds, pending corrective action by the Grantee or a
decision to terminate by the Grantor; and


(b) Terminate in toto - Terminate the grant in whole, or in part at any time
before the final grant payment is made.


The Grantor will promptly notify the Grantee in writing of its determination to
terminate, the reason for such termination, and the effective date of the
termination.


Payments made to the Grantee or recoveries by the Grantor will be in accordance
with the legal rights and liabilities of the parties.


Notwithstanding the foregoing, Grantor’s sole and exclusive remedy against
Grantee in the event of a breach by Grantee of this Grant Agreement or the Grant
Reimbursement Agreement shall be repayment of the amounts due pursuant to the
formulas set forth in the Grant Reimbursement Agreement and this Grant
Agreement.


18. RECOVERY OF FUNDS. In the event of a default or violation of the terms of
this Grant Agreement by the Grantee and Grantee does not voluntarily repay the
applicable Grant amount based on the formulas set forth herein, the Grantor may
institute actions to recover all or part of the proper funds paid to the
Grantee.


19. DISPUTES. Except as otherwise provided in this agreement, any dispute
concerning a question of fact arising under this Grant Agreement which is not
disposed of by provision of the Grant Agreement, will initially be decided by
the Grantor in its reasonable and fair discretion, which will reduce its
decision to writing and mail or otherwise furnish a copy thereof to the Grantee.
Notwithstanding the foregoing, in the event Grantee does not agree with
Grantor’s determination, nothing contained herein shall limit Grantee’s rights
under law. Nothing in this Grant Agreement will be construed as making final the
decision of any administrative official, representative, or board on a question
of law.


20. INDEMNIFICATION. The Grantee will defend, protect, and save harmless the
Grantor from and against all claims, suits, and actions arising from any act or
omission of the Grantee or any employee or agents of Grantee in the performance
of this Grant Agreement.


21. SEVERABILITY. If any provision under this Grant Agreement or its application
to any person or circumstances is held invalid by any court of competent
jurisdiction, this invalidity does not affect other provisions of the Grant
Agreement, which can be given effect without the invalid provision.


22. PERFORMANCE. The Grantor's failure to insist upon the strict performance of
any provision of this contract or to exercise any right based upon breach
thereof or the acceptance of any performance during such breach will not
constitute a waiver of any rights under this Grant Agreement.


23. ENFORCEMENT. If the Grantor determines that a Grantee's performance fails to
meet the terms and conditions of its Grant Agreement, several courses of action
may be pursued in order to resolve the problem. The Grantor may take any of the
following actions, severally or in combination:

4



--------------------------------------------------------------------------------





(a) Request additional information from the Grantee to verify the nature of
inadequate performance;


(b) Conduct a site visit to examine pertinent records and recommend remedial
cause of action;


(c) Issue a letter of warning, advising the Grantee of the deficiency,
recommendations for corrections, date by which performance must be corrected and
notice that more serious sanctions may be imposed if the situation continues or
is repeated;


(d) Suspend funding of questioned activities until remedies are effected;


(e) Establish sanctions upon Grantee, engineer/architect, contractor, or
sub-contractor(s). This sanction will be for a period of not less than one year
but not more than five years.


(f) Require reimbursement of funds improperly spent; or


(g) Refer the matter to the Attorney General of Arkansas with a recommendation
that a civil action be instituted.


(h)
Notwithstanding the foregoing, Grantor’s sole and exclusive remedy against
Grantee for a violation of the terms of this Grant Agreement and the Grant
Reimbursement Agreement shall be the repayment of the Grant amounts owed in
accordance with the applicable formulas set forth in this Grant Agreement and
the Grant Reimbursement Agreement.



24. CLOSE-OUT. The Grantor will advise the Grantee to initiate close-out
procedures when the Grantor determines, in consultation with the Grantee, that
there are no impediments to close-out and that the following criteria have been
met or soon will be met:


(a) All costs to be paid with grant funds have been incurred with the exception
of any unsettled third-party claims against the Grantee. Costs are incurred when
goods and services are received and/or contract work is performed;


(b) The last required progress report has been submitted. The Grantee's failure
to submit or update will not preclude the Grantor from effecting closeout if it
is deemed to be in the State's interest. Any excess grant amount which may be in
the Grantee's possession will be returned in the event of the Grantee's failure
to furnish or update the report; and


(c)
Other responsibilities of the Grantee under this Grant Agreement and any
close-out agreement, and applicable laws and regulations appear to have been
carried out satisfactorily or there is no further State interest in keeping the
grant open for the purpose of securing performance.



25.
To the extent not inconsistent with the terms of this Grant Agreement or the
Grant Reimbursement Agreement, the Grantee agrees, as a condition of receiving
grant assistance, to abide by and adhere to any policy directives, rules,
regulations or other requirements which may be issued from time to time by the
Grantor, and which in the reasonable and fair opinion of the Grantor are
necessary to efficient or legal execution of the project.



26.
The Grantee agrees to use reasonable efforts to ensure that all work is
performed and completed in a manner consistent with timelines established at the
Grants inception. Failure to meet these timelines without acceptable
justification may result in sanction and or deobligation of funding to Grantee
and/or sub-contractors.



27.
If the Grantee is acquired prior to 3/31/2023, and the purchasing entity does
not assume the requirements outlined in the Grant Agreement, Grant Reimbursement
Agreement, and accompanying d


5



--------------------------------------------------------------------------------



ocuments, the Grantee will provide a repayment to the Grantor based on the
formulas outlined in the Grant Agreement, Grant Reimbursement Agreement, and
accompanying documents.


For the purpose of the Grant Agreement, Grant Reimbursement Agreement, and
accompanying documents, an acquisition shall mean (i) any consolidation or
merger of the Company with or into any corporation or other entity or person, or
any other reorganization, other than any such consolidation, merger or
reorganization in which the shareholders of the Company immediately prior to
such consolidation, merger or reorganization, continue to hold at least a
majority of the voting power of the surviving entity; (ii) any transaction or
series of related transactions to which the Company is a party in which in
excess of fifty percent (50%) of the Company’s voting power is transferred; or
(iii) a sale, lease, exclusive license or other disposition of all or
substantially all of the assets of the Company.
    

6



--------------------------------------------------------------------------------





PART III


SCOPE of GRANT & SPECIAL CONDITIONS


Grantee:     Inuvo, Inc.     Amendment #: N/A


Control #: QACF 200823     Amendment Date: N/A



--------------------------------------------------------------------------------

            


The project, described more fully herein, consists of a grant to ___Inuvo,
Inc._______ (the Grantee) to be used for __eligible expenses___________ in
relation to the relocation of the headquarters of the Grantee__. In return for
this assistance, the Grantee agrees to create a minimum of __50__ new,
full-time, permanent positions.


Project Description


Up to $_1,750,000_________ in Governor’s Quick Action Closing (QACF) funds will
be used for ___expenses related to the relocation of the Grantee’s headquarters
and operations from New York and Florida to Arkansas as well as expenses related
to purchase of equipment necessary to begin operations in Arkansas. The grant is
contingent upon the Grantee having at least _50_ full-time equivalent permanent
positions (New Position Creation Requirement) within four (4) years of signing
the Grant Reimbursement Agreement (New Position Creation Period). The grant is
also contingent upon the Grantee maintaining at least 50 full-time equivalent
permanent positions (Position Maintenance Requirement) for six (6) years
(Position Maintenance Period) following the New Position Creation Period. The
grant is also contingent upon the Grantee paying full-time equivalent permanent
positions an average total compensation of $90,000 per year (Average Total
Compensation Requirement).


To receive reimbursement for eligible expenditures, the Grantee will be required
to submit invoices to the Grantor, attached to an approved Draw Request Form.


Eligible expenses are more fully described in the QACF commitment letter dated
December 31, 2012.


Grant Reimbursement Conditions


If, by the end of the New Position Creation Period, the Grantee has not met the
New Position Creation Requirement, they will reimburse the Grantor $__5,000 for
each position less than the number of positions required under the New Position
Creation Requirement.


If, for any year during the Position Maintenance Period, the Grantee does not
meet the Position Maintenance Requirement, they will reimburse the Grantor
$__5,000 for each position less than the number of positions required under the
Position Maintenance Requirement.


If, during the New Position Requirement Period or the Position Maintenance
Period the Grantee does not meet the Average Total Compensation Requirement,
they will reimburse the Grantor in accordance with the formulas set forth in
Schedule 1 attached to the Grant Agreement.


In no case will the Grantee repay more money under this than was advanced by
AEDC through the Governor’s Quick Action Closing Fund. Any amount owed will be
immediately due and payable. Quarterly job creation reports will be required for
two years or until the jobs are created.









7



--------------------------------------------------------------------------------



BUDGET






Grantee: _Inuvo, Inc.___________     Amendment #: N/A




Grant Control #: QACF 200823












Activity: Multi-Activity






Source of Funds
Cost Classification
AEDC
Company
Totals
 
 
 
 
Relocation Costs


$1,381,115


 


$1,381,115


 
 
 
 
Equipment


$368,885


 
368,885


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Totals


$1,750,000


 


$1,750,000














8

